On Rehearing.
Breaux, J.
Relator originally alleged that all buildings and property used exclusively for colleges and other school purposes are subject to taxation for the year 1898, and for three years immediately preceding, to-wit: The years A. D. 1895, 1896, and 1897.
Our decision dwells exclusively upon the construction to be- placed on Article 207 of the Constitution of 1879. The reason and the logic of the decision are favorable to nearly all the exemptions claimed by respondents under that Constitution. Manifestly; an exemption from taxation for the year 1898 is to be construed by reference to the Constitution of 1898. .Under the Constitution of 1879 the proviso of the article relating to exemption, reads: “Provided the property so exempted be not used or leased for purposes of private or corporate profit or income.” Under that proviso there is much more to be said against the exemption claimed by the respondent than can be said in support of that position under the Constitution of 1898; that is, in support of the position that the enterprises here are exempt. The words “are used” were stricken out ex industria from the Constitution of 1898, and the provision we have quoted above now re'ads: “Provided the property so exempted be not leased for purposes of private or corporate profit pr income.” None of the properties to which the *237decree, ill our opinion, refers are leased for purposes of private or corporate profit or income. They are all owned by individuals or by corporations and arc used exclusively for colleges and other school purposes. The word “exclusively”, used in the article of the Constitution regarding exemption, has a particular meaning to which some attention has been given in our original opinion, and on which we desire to dwell for a moment. Unquestionably, if the property is not used exclusively for the purpose before mentioned, it is subject to taxation. It follows that all properties used for colleges are not exempt, but we have no reason to conclude; from the evidence before us, that Soule’s College, Mrs. Seaman’s School, and other educational institutions, are conducted in buildings and on property not “exclusively” used for colleges or schools.
We have already said, in substance, when the case was before us originally, if schools are conducted in properties substantially devoted to residences, they fall within the class of properties not occupied exclusively for schools, and should be taxed. This much regarding exemption under the Constitution of 1898.
We take up, for a moment, the question of exemption under Article 207 of the Constitution of 1879. We can add very little to that which has been said in our original opinion. It is a well known fact that institutions of learning in this State were not assessed and taxed under the Constitution of 1879. Before this suit was instituted, no attempt was over made to place such property upon the tax roll. For nearly two decades they were not taxed. The law under which'the tax is claimed has been repealed and some changes made, as we have before stated. Now that the old exemption law is changed in an important particular, it would require, we think, an unusually strong case to justify us in holding at the eleventh hour, as if were, in the history of that exemption under the Constitution of 1879, that a tax was due in all these years on all property exclusively used by schools and colleges, and that now only those here named as respondents and taxpayers are to be held to the payment of the tax for those years. The many years of silence, under the Constitution of 1879, is a contemporaneous exposition of the law. A contemporaneous is generally the best construction of a statute. It gives the understanding of a community of the terms made use of by a Legislature. If there is ambiguity in the language, the understanding and application of it when the statute first comes into operation, sanctioned by long ac*238quiescence on the part of the Legislature and judicial tribunals, is the strongest evidence that it has been rightly explained in practice. “A construction, under such circumstances, becomes established law, and, after it has been acted upon for a century, nothing but legislative power can, constitutionally, effect a change” (Sedwick on Statutory Construction, p. 213). In leaving- this branch of the subject, we quote the terse and admirable maxim of the Civil Law, “Contemporáneo expositio est fortissimo, in lege.”
Relators also complain of our decree because, under it, the Iiotel Dieu, Touro Infirmary, Louisiana Retreat, and Christian Woman’s Exchange are held exempt. Relators say, in their brief for a rehearing, that the use and character of each of these institutions are similar and may be treated together, but they dwell more particularly on the exemption of the Christian Woman’s Exchange. The record does not disclose that any of these institutions are carried on with a view to profit. The object, we are informed by the testimony in each ease, is charity. Their doors are open to the needy, and the amounts they collect from those patients who are amply able to pay arc expended exclusively for charitable purposes.
As relates to the Christian Woman’s Exchange, it is described in its charter as a charitable institution only and exclusively. It makes no profit of any kind. Every cent it collects is expended in carrying out the purposes of its organization. None of these enterprises are mercantile establishments, as we are informed, paying large revenues to favored employees. As relates to the Christian Woman’s Exchange, we insert here as apposite the syllabus of the ease in City of Philadelphia vs. Women’s Christian Association, 17 Atlantic Reporter, page 475. “The Women’s Christian Association of Philadelphia is exempt from taxation as an institution 'of purely public charity’ under the laws exempting the property of all institutions ‘founded,’ ‘endowed’ and ‘maintained’ by public or private charity. Notwithstanding its revenues are, to some extent, derived from payments for board and lodging by the young women for the benefit of whose temporal, moral and religious welfare the association exists, such revenues are not intended as a source of profit and being, in fact, insufficient to defray expenses, the annual deficit being made up by voluntary contributions.” The syllabus covers the principles laid down in the decision. We refer by quoting the syllabus only because it accords with the views expressed by us before we had read the opinion.
*239In course of time, it may be that enterprises organized only to carry out charitable purposes will extend their operations so as to become businesses in the interest of owners or employees. It will then become necessary to hold them bound for taxes.
With the evidence before us, we are not inclined to find that the institutions aic not charitable, the evidence showing- that they are charitable. All the testimony leads one to that conclusion. Every institution owes taxes, save those carried on exclusively for charity and the relief of those suffering. In order that there may not be any abuse in this respect, for we realize that it is an easy matter to extend the purposes of these institutions so as to get profit and benefit for owners and employees, we limit our decision as applying only to those years aforostated, and we intend that it shall be viewed and considered as exclusively sui generis.
Our decree heretofore condemned relators to pay costs. This must be changed, for the reason that the State pays no costs in her own courts, unless under special provision. The relator an,d the assessors, respondents, represented the 'State. Neither, as representing the State, can be held for the costs. The ease must be considered as one for which the State alone incurred costs, for which she can not be held.
It is now ordered, adjudged, and decreed, that the Board of Assessors place on the rolls for taxation only such property as heretofore was decreed should be taxed, and that in this respect, and in every other particular, our original decree remain unchanged, and be in full force and effect save as to the costs not due by any one from whom they can be collected under the law.
The application set out, on rehearing, is denied.
Blanchard, J., dissenting.